Citation Nr: 1233973	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to June 1993, October 2001 to May 2002, May 2003 to February 2004, and October 2005 to August 2007.  He has been awarded the Combat Infantry Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In June 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Veteran had also appealed the RO denial of service connection for migraine headaches and left ankle disability.  An August 2010 rating decision granted service connection for migraine and tension type headaches and a February 2012 rating decision granted service connection for post operative osteochondritis dissecans, left ankle talar dome, with scars.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, those matters are not before the Board.

At the June 2012 hearing, the Veteran's representative raised the matter of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As provided under governing caselaw, it is considered part and parcel of the increased rating claim on appeal, and will be discussed in the remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for TBI, increased rating for PTSD, and entitlement to a TDIU rating are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran served in combat. 

2.  The Veteran has been diagnosed with tinnitus, the onset of which has been linked to his time on active duty by the weight of the credible evidence.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence pertinent to the matters at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record reflects that the Veteran engaged in combat during his Persian Gulf service, and sustained various injuries in August 2006 when he was on convoy and the vehicle he was in was involved in a rollover accident.  His service treatment records (STRs) include a July 2007 Post-Mobilization Health Assessment report which shows that he was in the vicinity of IED (improvised explosive device) blasts on three occasions, although the Veteran denied any ringing of the ears on the assessment.  The STRs do not contain any mention of tinnitus; however, the Veteran specifically reported ringing of the ears on his April 2008 Post-Deployment Health Reassessment (PDHRA).  

A September 2008 VA audiology examination report notes that the Veteran reported a history of military noise exposure due to jet engines, machine guns, mortars, and IEDs.  He reported wearing ear protection when possible.  The Veteran also reported occupational and recreational noise exposure, when he used ear protection.  The examiner noted the presence of occasional (20-30 percent of the time) right ear tinnitus which had its onset during his active duty in Iraq.  

An October 2008 addendum to the September 2008 VA audiology evaluation notes that, based on review of the medical evidence and in the absence of hearing loss and/or threshold shifts, the Veteran's tinnitus is likely the result of TMJ (temporomandibular joint) dysfunction, functional causes, vascular or neurologic disorders, hearing defect above 8,000 Hertz or retrochoclear disease such as acoustic neuroma.  The examiner opined that the Veteran's right sided tinnitus is less likely than not secondary to military noise exposure.  

During his June 2012 videoconference hearing, the Veteran testified that he sustained a head injury in the rollover accident in Iraq ("slammed our heads in to the rows and sides" during the rollover), experienced occasional tinnitus after that accident, the tinnitus continued after his close proximity to 2 IED blasts, and he has had tinnitus ever since.  

The Veteran served in combat, and is entitled to the relaxed evidentiary requirements afforded under 38 U.S.C.A. § 1154(b).  Furthermore, tinnitus is a disability capable of lay observation (by the person who experiences it) (see Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and generally not capable of objective verification.  It is not in dispute that the Veteran has such a disability.  The record also clearly shows that during his service in Iraq the Veteran sustained various injuries (including a head injury) when the vehicle in which he was a passenger went off the road and rolled over.  His credible testimony and statements are essentially to the effect that the initial onset of his tinnitus was at the time of the rollover accident and it has continued to the present.  

Accordingly, what the Board is presented with, in essence, is a combat Veteran's account that the onset of his [undisputedly present] tinnitus is related to his exposure to [well-documented] combat noise trauma in service.  The Board has no reason to question the veracity of his accounts, particularly in light of his entitlement to consideration of his claim under 38 U.S.C.A. § 1154(b). 

One method of substantiating a claim of service connection for a disability is by showing that the disability had its onset in service, and has persisted since.  As tinnitus is a disability capable of lay observation, and as the Veteran's accounts of onset in service and continuation since are deemed credible he has satisfied the evidentiary requirements for substantiating his claim in this manner.  The "negative" opinion regarding the etiology of the Veteran's tinnitus by a VA examiner does not overcome the finding that the evidentiary requirements for establishing service connection are met (particularly as the examiner does not express awareness of the severity of the trauma the Veteran sustained in service, or acknowledge the Veteran's entitlement to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b).  Therefore, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The VCAA and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159.

PTSD

During his June 2012 videoconference hearing, the Veteran testified that his PTSD symptoms have increased and stated that he currently experiences memory loss, depression, anxiety, and difficulty maintaining relationships (he works on a 300 acre farm where he is more isolated, his third marriage is strained and his daughter moved back to live with her mother).  The most recent VA PTSD examination was in March 2010 (about 2 1/2 years ago).  In light of the length of the intervening period since the March 2010 examination and the allegation of worsening, a contemporaneous examination is necessary to assess the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an examination was indicated where there was an allegation of increased disability, and two-years had passed since the last VA examination).

TBI

STRs show that the Veteran sustained various injuries in August 2006 when he was on convoy during active duty in Iraq and the vehicle he was in was involved in a rollover accident.  He has testified that his head was "slammed" into the rows and sides of the vehicle.  Although he reported no head injury in connection with treatment at the time of the accident, he was treated for two broken front teeth and reported neck injury.  On PDHRA in April 2008, the Veteran reported that his deployment-related condition or concern included headaches; numbness or tingling in the hands or feet; dizziness, fainting, light headaches; problems sleeping or still feeling tired after sleeping; difficulty remembering; and increased irritability.  Furthermore, during his June 2012 videoconference hearing, the Veteran reported that the tingling is no longer limited to his fingers, his arms now fall asleep and he cannot hold a cup of coffee.  

It is not in dispute that the Veteran sustained head trauma in service.  The June 2009 VA general medical examination report includes the finding that the rollover accident resulted in a head contusion.  The question that must be resolved in this matter is whether he now has, or at any point during the pendency of the appeal has had, residual disability from such injury.  He has established service connection for migraine and tension headaches, PTSD, left ankle disability, and cervical spine muscle strain.  The instant claim is specifically limited to service connection for residuals of a "head injury." 

The Veteran has variously identified such complaints as tingling, arms falling asleep, memory loss, dizziness (as well as the headaches that were separately addressed) as his claimed residuals of a head injury.  Although the June 2009 VA general medical examination report includes the opinion that the Veteran does not have a TBI (noting that his screening and TBI examinations were negative), a review of the record does not reveal any contemporaneous examination that definitively addresses whether or not the Veteran has any current disability that may be considered a residual of head/brain trauma (TBI) separate from his service-connected cervical spine disability and headaches.  The existence of the disability for which service connection is sought is a threshold matter in any claim of service connection.  Consequently, an examination to address that matter is necessary. 

The Board observes that the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury (TBI) Examinations was revised May 25, 2010 (during the pendency of this appeal).  Given the nature of the Veteran's injury in service, an examination under this new protocol should be conducted.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 453-54.  Here, as noted above, the Veteran's representative raised the matter of a TDIU rating at the June 2012 hearing.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Finally, it is noted that the Veteran has reported receiving private mental health treatment for about 1 1/2 to 2 years after his discharge from active duty service.  Furthermore, on a July 2008 VA Form 21-4142, the Veteran stated that he had been receiving treatment at Family Treatment Professionals since August 2007.  These private treatment records have not been obtained and are not available for review.  In addition, the most recent VA treatment records associated with the Veteran's claims file are dated in November 2011.  Any records of VA treatment for the disabilities at issue since then would constitute pertinent evidence, constructively of record, that is outstanding.  Accordingly, private treatment records and updated VA treatment records are pertinent evidence and should be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for his claimed disabilities since his August 2007 discharge from active duty service and to provide any releases necessary for VA to secure records of any such private treatment (to specifically include records from the treatment providers referred to during his hearing and Family Treatment Professionals).  The RO should secure for association with the claims file copies of complete clinical records from all identified sources (and specifically any pertinent VA records outstanding).  If any private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.

2.  The RO should provide the Veteran a VCAA notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf (and advise the Veteran how an effective date would be assigned).  The Veteran and his representative should be provided with an opportunity to respond. 

3.  After completion of the above, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on his social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.
 
4.  The RO should arrange for the Veteran to be afforded a VA TBI protocol examination.  The  Veteran's claims file (to specifically include this remand) should be provided to the examiner in conjunction with the examination.  All diagnostic tests and studies deemed necessary should be completed.  The examination should be conducted following the revised protocol for TBI examinations that came into effect on May 25, 2010.  The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each alleged area of dysfunction that may be related to his head trauma in service (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)).

The examiner should clearly identify any (and all) residual disability entities, pathology, and manifestations from the Veteran's head trauma in service.  If any symptoms or pathology that could potentially be residuals of a head injury are instead attributed to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the record as to why that is so.  If any symptoms/pathology noted may be related either to the claimed head injury or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.  The examiner should elicit from the Veteran a detailed account of his alleged manifestations of the head injury in service; opine regarding the presence of each manifestation alleged. 

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

5.  The RO should arrange for any additional development deemed necessary (to include a VA examination to ascertain the combined impact the Veteran's service-connected disabilities have on his employability) and then readjudicate the appeal, including adjudicating a claim for TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


